 4316 NLRB No. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In addition, with respect to the Petitioner's primary argument be-fore the Acting Regional Director for excluding Osment, her access,
per se, to confidential information, such as employees' personnel
records, is insufficient to exclude her as a confidential employee.
See, e.g., Inland Steel Co., 308 NLRB 868, 873 (1992).2The judge and the Board majority went on in Curtis to find thatthe management trainees were managerial employees excluded from
the protection of the Act, an issue that is not raised and that we do
not address in this case. The factors relied on in that case, however,
are relevant to analyzing the community of interest of the manage-
ment trainees here.3The Regional Director found that failed candidates might be as-signed to sales positions.Nationsway Transport Service, Inc. and Highwayand Local Motor Freight Employees Local
Union No. 667, affiliated with the International
Brotherhood of Teamsters, AFL±CIO, Peti-
tioner. Case 26±RC±7656January 20, 1995DECISION ON REVIEW AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn September 16, 1994, the Acting Regional Direc-tor for Region 26 issued a Decision and Direction of
Election in which he found appropriate a unit of office
employees working in the general office area of the
Employer's terminal in Memphis, Tennessee. In so
finding, he excluded from the unit found appropriate
(a) Office Manager Osment, and (b) management train-
ees Benjamin, Brunner, Johnson, and Westbrook. The
Employer filed a timely request for review of both
these issues, and the Petitioner filed an opposing brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board grants the Employer's request for review.Having carefully evaluated the record, the Board con-
cludes that Osment should be included in the unit
found appropriate, and that the four management train-
ees should be excluded.The Acting Regional Director found Office ManagerOsment to be a supervisor within the meaning of Sec-
tion 2(11) and excluded her from the unit based on
evidence that unit employees regard her as their super-
visor and that she would be the one to ask if an em-
ployee needed time off. He also concluded that
Osment lacked a sufficient community of interest with
unit employees because of her performance of person-
nel duties in addition to the work she performs in com-
mon with the unit employees.On review of the record we find no adequate basisfor excluding Osment from the unit. Most signifi-
cantly, there is no evidence that Osment actually grants
employees time off, much less evidence that such con-
duct would be based on discretionary authority in-
vested in her. In addition, her ministerial functions re-
garding personnel matters do not distinguish her over-
all work from the office work of the unit employees
to the extent that she can be found lacking an adequate
community of interest.1Accordingly, we conclude thatOsment is not a supervisor and that she should be in-
cluded in the unit.We affirm the Acting Regional Director's deter-mination that the four management trainees should be
excluded from the unit because of an insufficient com-
munity of interest with the unit employees, based on
the following analysis.The judge in Curtis Industries, 218 NLRB 1447,1452 (1975), set forth four factors that the Board had
examined in evaluating the bargaining unit status of
management trainees under community-of-interest prin-
ciples.2First, with regard to the hiring of trainees, theevidence does not establish sufficiently that the Em-
ployer's selection of trainees is guided by the can-
didate's relevant education or experience. Selection of
trainees, however, is based on the Employer's review
of a ``management trainee candidate questionnaire''
that evaluates a candidate's likely attitude toward the
company's corporate environment, and interviews are
conducted by seven corporate officials. In addition,
management trainees enter the program with the ex-
pectation of becoming managers.Second, the record establishes that there is no per se``up-or-out'' policy. Rather, the Employer would at-
tempt to find suitable nonmanagement positions for
failed candidates. Significantly, such positions would
not necessarily be unit positions.3Third, the record makes clear that the Employer hasa relatively formal management-trainee program. Thus
the training lasts 4 to 7 years. The exact nature of the
training during that period is left to the discretion of
the manager supervising the training. The trainees may
be assigned to any of five company areas. There is nopredetermined length of time for any of these training
assignments, indicating that the Employer in its discre-
tion can reassign the trainees to different areas, includ-
ing those which are removed from the work of unit
employees, for example, the inbound and outbound
functions. Management trainee Brunner testified that at
the Memphis facility a trainee has to be ``a jack of all
trades. You need to know how to do everything from
dispatching to customer service to tracing to being a
receptionist.'' He described the goal of the trainee po-
sition as it was explained to him by the Employer
when he was hired: to learn all aspects of the trucking
business in order to qualify for a management position.Fourth, it is apparent that while many of the termsand conditions of employment of both the trainees cur-
rently working in the general office area and the unit
employees are similar, there is a significant distinction:
One of the Employer's evaluation forms is specifically 5NATIONSWAY TRANSPORT SERVICEdesigned for trainees, and includes an appraisal of theirsupervisory capability. Furthermore, trainees are evalu-
ated twice a year, while unit employees' appraisals are
annual.After carefully weighing the community-of-interestquestion, we find that the four trainees should be ex-
cluded. The essential and overriding interest of the
trainees is their goal of qualifying for a management
position. This is why they were hired, and why they
are classified as ``trainees.'' The Employer's evalua-
tion of their performance, both in the short term and
over the full course of their training period, is tied to
this goal. The nature and purpose of their training pro-
gram is consistent with this goal: they are expected to
learn all aspects of the trucking business, not just those
duties which require them to work in the general office
area with the unit employees. Thus, at the Employer's
discretion, they can be and are transferred to assign-
ments having no significant relationship with unit
work. It is this fundamental interest of the traineesÐmanifest on review of the training program and their
particular employment conditionsÐwhich distinguishes
their work from that of the unit employees to a degree
that makes it appropriate to exclude them from the
unit.In Pic-Way Shoe Mart, 274 NLRB 902 (1985), citedby the Employer, the Board included management
trainees with unit employees in a retail-store setting,
where their terms and conditions of employment and
the nature of their work were virtually the same as unit
employees', there was no ``up-or-out'' policy, and no
indication that the trainees were hired because of their
special educational backgrounds. Id. at 903 and fn. 9.
The prominent distinguishing factors in the instant
case, absent in Pic-Way, are the Employer's discretionto assign trainees to perform work entirely different
from that of unit employees as part of the goal of
learning all aspects of the trucking business, and the
Employer's emphasis in evaluating trainees on their
management potential.Accordingly, pursuant to the discussion above, theActing Regional Director's exclusion of the four man-
agement trainees is affirmed.ORDERThis proceeding is remanded to the Acting RegionalDirector for further appropriate action consistent with
this Decision on Review.